Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Based on Pre-Brief Appeal Conference decision, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1-13 under 102 and 103, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (Applicant’s IDS (CN 2125475)) in views of Offer (5994659).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s IDS (CN 2125475)) in views of Offer (5994659).
For claim 1, (CN 2125475) teaches that consumable electrode-fed welding-type system (abstract) (fig.1 and 2), comprising:
a welding-type power source (1 as shown in fig.1) configured to provide welding-type current to a welding-type circuit (applying power between wire feeder 3 and at the contact tip before the arc 7 as shown in fig.1), the welding-type circuit comprising a welding-type electrode (2 as shown in fig.1) and a first contact tip of a welding torch (the wire 2 goes thru welding torch as shown in fig.1) (abstract);
an electrode preheating circuit (12 as shown in fig.2) configured to provide preheating current through a first portion of the welding-type electrode (2 as shown in fig.1) via a second contact tip of the welding torch (the power supply connected to the welding torch at top of the welding torch as shown in fig.1) (abstract);

(CN 2125475) fails to teach a preheat control circuit configured to control the switching circuit to: selectively direct current from the welding-type power source to the second contact tip; and selectively divert current from the electrode preheating circuit to the first contact tip.
Offer teaches, similar preheat circuit, a preheat control circuit (adjustable current controlling circuit in col.7, lines 19-20) configured to control the switching circuit (28 as shown in fig.2) to: selectively direct current from the welding-type power source (26 as shown in fig.2) to the second contact tip (4 as shown in fig.2); and selectively divert current from the electrode preheating circuit (the connection line between the power supply 26 and the contact tip 2 as shown in fig.2) to the first contact tip (2 as shown in fig.2) (col.6,lines 10-20).
 	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the welding circuit of (CN 2125475)  to include switching circuit as taught by Offer for the purpose of adjusting the current distribution between the electrode and the filler, while maintaining a constant-current source without overheating the lower-melting-temperature filler or underheating the higher-melting-temperature filler (Offer, col.6, lines 19-21).

For claim 2, (CN 2125475), as modified by Offer, fails to teach wherein the switching circuit comprises a switch, the preheat control circuit configured to enable the switch to conduct to divert the current from the electrode preheating circuit to the first contact tip.
Offer further teaches wherein the switching circuit comprises a switch (28 as shown in fig.2), the preheat control circuit (the connection line between the power supply 26 and the contact tip 2 as shown in fig.2) configured to enable the switch to conduct to divert the current from the electrode preheating circuit to the first contact tip (2 as shown in fig.2) (col.6,lines 10-20).
 	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the welding circuit of (CN 2125475) to include switching circuit as taught by Offer for the purpose of adjusting the current distribution between the electrode and the filler, while maintaining a constant-current source without overheating the lower-melting-temperature filler or underheating the higher-melting-temperature filler (Offer, col.6, lines 19-21).

For claim 8, (CN 2125475), as modified by Offer, teaches wherein the preheat control circuit (11 as shown in fig.2) is configured to control the welding-type power source to output a target voltage (the controller 11 controls multiple parameters of the 
For claim 9, (CN 2125475), as modified by Offer,  teaches wherein the preheat control circuit (11 as shown in fig.2) is configured to control the switching circuit in synchrony with the controlling of the welding-type power source (1 as shown in fig.1) (the controller 11 controls multiple parameters of the welding system, and maintaining the correlation between the amount of power is supplied and controlling the switch for controlling the amount of heat applied to the wire) (applicant’s translation, page.3, lines 8-20).
For claim 10, (CN 2125475), as modified by Offer, fails to teach wherein the preheat control circuit is configured to control the welding-type power source to maintain a substantially constant current during a transition of the switching circuit.
Offer teaches wherein the preheat control circuit is configured to control the welding-type power source (26 as shown in fig.2) to maintain a substantially constant current during a transition of the switching circuit (28 as shown in fig.2) (col.6, lines 10-21).
 	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the welding circuit of (CN 2125475) to include constant current during a transition of the switching circuit as taught by Offer for the purpose of adjusting the current distribution between the electrode and the filler, while maintaining a constant-current source without overheating the lower- (Offer, col.6, lines 19-21).

For claim 11, (CN 2125475), as modified by Offer,  teaches wherein the preheat control circuit (11 as shown in fig.2) is configured to control the switching circuit (14 as shown in fig.2) to direct the current to the preheating circuit in response to at least one of a short circuit event or a short clearing event (the controller 11 controls the short once the wire contact the workpiece) (applicant’s translation, page.3, lines 15-20 and lines 28-35).
For claim 12, (CN 2125475), as modified by Offer, teaches a temperature sensor (controller 11 includes temperature measurement) configured to measure a temperature representative of the first portion of the welding-type electrode, the preheat control circuit configured to control the switching circuit based on the temperature (applicant’s translation, page.2, lines 10-18).
For claim 13, (CN 2125475), as modified by Offer,  teaches a voltage sensor (top of element 2 as shown in fig.2) configured to measure a preheat voltage across the first portion of the welding-type electrode, the preheat control circuit configured to control the switching circuit based on the preheat voltage (applicant’s translation, page.2, lines 15-18).
s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s IDS (CN 2125475)) in views of Offer (5994659) as applied to claims above, and further in view of (Applicant’s IDS Akega et al (JP 61186172)..
	(CN 2125475), as modified by Offer, teaches all the limitation as previously set forth except for, claim 3, wherein the switching circuit further comprises a preheating voltage circuit configured to set a preheating voltage applied to the first portion of the welding-type electrode, and for claim 4, wherein the preheating voltage circuit comprises one or more diodes configured to conduct current in parallel with the first portion of the electrode wire and configured such that a total voltage drop of the one or more diodes sets the preheating voltage applied to the first portion of the welding-type electrode.
	Akega teaches, similar welding circuit with switching, claim 3, wherein the switching circuit further comprises a preheating voltage circuit (the circuits 14 and 15 as shown in fig.1) configured to set a preheating voltage applied to the first portion of the welding-type electrode (1 as shown in fig.1), and for claim 4, wherein the preheating voltage circuit comprises one or more diodes (the diodes 14 and 15 as shown in fig.1) configured to conduct current in parallel with the first portion of the electrode wire and configured such that a total voltage drop of the one or more diodes sets the preheating voltage applied to the first portion of the welding-type electrode (the total voltage, such as voltage drop, that is applied to wire 2, as shown in fig.1, is monitored by the controller 16, as shown in fig.1) (abstract).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s IDS (CN 2125475)) in views of Offer (5994659) as applied to claims above, and further in view of Zhang et al (9233432).
 	(CN 2125475), as modified by Offer, teaches all the limitation as previously set forth except for wherein the preheating voltage circuit comprises one or more resistors configured to conduct current in parallel with the first portion of the electrode wire and configured such that a total voltage drop of the one or more resistors sets the preheating voltage applied to the first portion of the welding-type electrode.
	Zhang teaches, similar welding circuit, wherein the preheating voltage circuit (34 as shown in fig.4) comprises one or more resistors (42 as shown in fig.4) configured to conduct current in parallel with the first portion of the electrode wire and configured such that a total voltage drop of the one or more resistors sets the preheating voltage applied to the first portion of the welding-type electrode (col.7, lines 5-15). 
 (Zhang, col.3, lines 15-18).
 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s IDS (CN 2125475)) in views of Offer (5994659) as applied to claims above, and further in view of Peters et al (2008/0053978).
	(CN 2125475), as modified by Offer,  teaches all the limitation as previously set forth except for, claim 6, wherein the preheat control circuit comprises a pulse width modulation controller configured to control the switch using a pulse width modulated signal, and claim 7, wherein the switching circuit is configured to apply a preheating voltage to the first portion of the welding-type electrode based on a duty cycle of the pulse width modulated signal.
	Peters teaches, similar welding circuit with switches, claim 6, wherein the preheat control circuit comprises a pulse width modulation controller (PWM 660 as shown in fig.7) configured to control the switch using a pulse width modulated signal (par.48, lines 20-25), and claim 7, wherein the switching circuit (the inventor includes switches 630 as shown in fig.7) is configured to apply a preheating voltage to the first portion of the welding-type electrode (640 as shown in fig.7) based on a duty cycle of the pulse width modulated signal (PWM 660 as shown in fig.7) (par.48, lines 20-30). 

Response to Amendment/Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that (CN 2125475) does not teach a preheat control circuit configured to control the switching circuit to: selectively direct current from the welding-type power source to the second contact tip; and selectively divert current from the electrode preheating circuit to the first contact tip.  However, the argument is moot because the examiner has rejection the limitation with new prior art that was not applied in the previous rejection.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761        
022822